DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2. 	Applicant’s arguments, see remarks, filed 01/10/2022, with respect to claims 1-20 have been fully considered and are persuasive. The rejections of claims 1-20 has been withdrawn. 

Allowable Subject Matter
3. 	Claims 1-20 are allowed.
4. 	The following is an examiner’s statement of reasons for allowance: the combination of limitations including a function from a plurality of predefined functions and a combination of at least two of the set of inputs corresponding to the function and at least two of the plurality of predefined functions utilizing different numbers of inputs from the set of inputs in combination with other limitations of independent claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 





/MAYASA SHAAWAT/
Examiner, Art Unit 2433


/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433